Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s amendment filed  on 2/16/2022
Claims 1-20 have been submitted for examination
Claims  1-20 have been allowed
Allowable Subject Matter
1.	Claims 1-20 allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to managing open blocks in memory systems such as NAND flash memory devices are provided. In one aspect, a memory system includes a memory and a memory controller. The memory includes multiple blocks each having a plurality of word lines. The memory controller is coupled to the memory and configured to: evaluate a read disturbance ley el of an open block, the open block having one or more programmed word lines and one or more blank word lines, and in response to determining that the read disturbance level of the open block is beyond a threshold level, manage each memory cell in at least one of the blank word lines to have a smaller data storing capacity than each memory cell in at least one of the one or more programmed word lines so as to reduce impact of read disturbance.

The prior art of record, for example Schgal teaches one or more word lines in a Multi Level Cell (MLC) block are identified as being at high risk of read disturb errors and data is selectively copied from such high risk word lines to a location outside the MLC block where the copy is 

30 	However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“A memory system comprising: a memory comprising multiple blocks each having a plurality of pages associated with a plurality of word lines; and a memory controller coupled to the memory and configured to: evaluate a read disturbance level of an open block, the open block comprising one or more programmed pages associated with one or more programmed word lines and one or more blank pages associated with one or more blank word lines; and in response to determining that the read disturbance level of the open block is beyond a threshold level, manage memory cells in at least one of the one or more blank word lines in the open block such that each memory cell in the at least one of the one or more blank word lines in the open block has a smaller data storing capacity than each memory cell in at least one of the one or more programmed word lines in the open block.”.
	Claims 2-18 depend from claim 1, are also allowable.
	Claims 19 and 20 are allowable for the same reasons as per Claim 1.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.